Supplement dated August 16, 2010 to Prospectuses dated May 1, 2010 for Pruco Life Variable Universal Account with respect to MPremierSM Variable Life Insurance Contracts The following replaces the first sentence of the fifth paragraph in the "The Pruco Life Variable Universal Account" section: You may invest in one or a combination of the available Variable Investment Options, except for the M International Equity Fund, which is closed to additional investments as of August 16, 2010. The following is added as a fourth sentence to the third paragraph in the "Investment Managers" section: Your Contract may include Funds that are not currently accepting additional investments.See The Pruco Life Variable Universal Account section. The following is added as the eighth paragraph in the "Transfers/Restrictions on Transfers" section: Your Contract may include Funds that are not currently accepting additional investments.See The Pruco Life Variable Universal Account section. The following is added as a third sentence to the first paragraph in the "Dollar Cost Averaging" section: See The Pruco Life Variable Universal Account section. MPVULSUP103 Ed. 8/2010
